           Case 2:11-cr-00450-TLN Document 409 Filed 06/10/20 Page 1 of 2


1    MICHAEL B. BIGELOW
     Attorney at Law
2    State Bar No. 65211
     1621 McClaren Dr.
3    Carmichael, CA. 95608
     Telephone: (916) 443-0217
4    Email:LawOffice.mbigelow@gmail.com
5    Attorney for Defendant
     Olga Palamarchuk
6
                     IN THE UNITED STATES DISTRICT COURT
7
                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,         )    Case No. 2:11-cr-450 TLN
10                                     )
                Plaintiff,             )    STIPULATION AND ORDER RE:
11                                     )    SELF SURRENDER DATE
          vs.                          )
12                                     )
     OLGA PALAMARCHUK,                 )
13                                     )
                Defendant.             )
14                                     )
15
          Plaintiff United States of America, by and through its
16
     counsel of record, and defendant, by and through defendant’s
17
     counsel of record, hereby stipulate as follows:
18

19
          Following issuance of the mandate following the denial by

20   the Supreme Court of her petition for Cert, it is agreed that

21   defendant, who is currently on bail pending appeal, shall self

22   surrender to the institution designated by the Bureau of

23   Prisons, or if no such institution has been designated, to the
24   United States Marshall’s Office in Sacramento, California,
25
     before 2:00 p.m. on September 28, 2020.



                                           -1-
           Case 2:11-cr-00450-TLN Document 409 Filed 06/10/20 Page 2 of 2


1         All conditions of release shall remain in effect until
2    defendant Palamarchuk surrenders.
3

4

5
     IT IS SO STIPULATED.
6
     DATED: June 10, 2020                     /s/Michael B. Bigelow
7                                             MICHAEL B. BIGELOW
                                              Attorney for Olga Palamarchuk
8

9
     DATED: June 10, 2020
10                                            /S/Lee Bickley
                                              LEE BICKLEY
11                                            Assistant United States Attorney

12

13

14                                      ORDER
15
          Based on a finding of GOOD CAUSE, the Court orders that
16
     defendant Olga Palamarchuk (having been previously convicted and
17
     sentenced to the custody of Bureau of Prisons) shall surrender to
18
     the institution designated by the Bureau of Prisons, or if no
19
     such institution has been designated, to the United States
20
     Marshall’s Office in Sacramento, California, before 2:00 p.m.
21
     on September 28, 2020.
22

23

24
     Dated: June 10, 2020
25                                              Troy L. Nunley
                                                United States District Judge



                                        -2-
